Citation Nr: 0409004	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative spondylosis of the lumbosacral spine with 
disc herniation of L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date prior to August 8, 2001, 
for the separate evaluation for degenerative spondylosis and 
disc herniation for the lumbar spine, based on clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in December 2002 and a 
substantive appeal was received in March 2003.


FINDINGS OF FACT

1.  In January 1996, the RO denied the veteran's original 
claim for entitlement to service connection for lumbosacral 
spine degenerative changes and possible disc herniation at 
L5-S1; the veteran did not complete an appeal from that 
determination. 

2.  On August 8, 2001, the RO received a written statement 
from the veteran requesting entitlement to service connection 
for his back disability, and service connection was 
subsequently granted; there is no previous communication from 
the veteran or his representative requesting that his claim 
be reopened.

3.  The January 1996 rating decision was based on the 
evidence of record and law in effect at that time. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied entitlement 
to service connection for lumbosacral spine degenerative 
changes and possible disc herniation at L5-S1 is final.  38 
U.S.C.A. § 7105 (West 2002). 

2.  The January 1996 rating decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The January 2002 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In the 
present case, VCAA notice was provided in January 2002 and 
the initial rating decision was issued in March 2002.  Thus, 
the VCAA notice was timely.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded VA 
medical examinations, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Earlier Effective Date Claim

Initially, the Board notes that the veteran's representative 
appears to be arguing that the effective date for the 
veteran's service-connected degenerative spondylosis and disc 
herniation of the lumbar spine should be February 1993.  
Although the veteran's representative's argument is not 
entirely clear, when viewed in the light most beneficial to 
the veteran, the Board concludes that the representative is 
appealing the March 2002 rating decision's assignment of an 
effective date and is requesting review of the RO's July 1995 
and January 1996 rating decisions on the basis of clear and 
unmistakable error.  The Board will first address the issue 
of the March 2002 rating decision's assignment of an 
effective date.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.

A claim by the veteran for entitlement to service connection 
for lumbar disability, alternatively described as 
degenerative changes of lumbosacral spine and degenerative 
spondylosis of the lumbar spine was denied by rating decision 
in January 1996 and granted by rating decision in March 2002.  
The veteran contends that the effective date for the eventual 
grant of service connection should go back to February 1993, 
the date he submitted evidence in support of the claim that 
was eventually denied in January 1996.  

Review of the record shows that the veteran did not file a 
substantive appeal to complete an appeal from the January 
1996 rating decision.  Since the veteran did not file a 
timely substantive appeal from the January 1996 
determination, it became final.  38 U.S.C.A. § 7105(c).  

The record shows that on August 8, 2001, the RO received a 
written statement from the veteran along with additional 
evidence regarding his back condition.  In light of the final 
January 1996 rating decision, the communication received on 
August 8, 2001, constituted a request to reopen his claim.  
See generally 38 U.S.C.A. § 5108.  By law, the effective date 
of an award based on a reopened claim is the date of receipt 
of the request to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Review of the claims folder reveals no prior communication 
from the veteran or his representative between January 1996 
and August 8, 2001, that may be construed as a request to 
reopen his claim for entitlement to service connection for a 
lumbar disability.  Accordingly, the proper effective date 
for the grant of service connection cannot be earlier than 
August 8, 2001, the date of receipt of the request to reopen 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Next, the Board addresses the issue of whether or not the 
January 1996 rating decision which denied service connection 
for degenerative changes of lumbosacral spine with possible 
disc herniation at L5-S1 was the product of CUE.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the service medical records, the private 
medical records, and the VA examination reports from March 
and September 1995 provide a reasonable basis for the RO's 
conclusion in the January 1996 rating decision that the 
veteran's condition was not related to service.  The January 
1996 rating decision thoroughly discusses the veteran's 
injury to his buttocks and coccyx in service, as demonstrated 
by his service medical records, and the absence of evidence 
of any low back complaints or findings in his service 
records.  The rating decision also correctly notes the lack 
of evidence of low back complaints or treatment until more 
than twenty years after the veteran's discharge from service.  

In addition, the January 1996 rating discussion weighed all 
of the medical evidence from the 1995 VA examinations and 
noted that the March 1995 examiner stated that the veteran's 
low back complaints could be related to the 1969 injury and 
the July 1995 examiner stated that it was not possible to 
determine a relationship one way or the other between the 
veteran's in-service injury and his current low back problems 
and that there was no way to provide any sort of statistical 
probability as to the likelihood of a relationship between 
the in-service injury and the current condition.  The January 
1996 rating decision also considered the medical report from 
Dr. Ferries, which stated that it would be difficult to 
accurately know whether or not  the original injury is 
related to the current problem. 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In light of thorough 
discussion of the facts and weighing of the evidence found in 
the January 1996 rating decision, the Board finds no error in 
this determination based on the facts found in 1996.  


ORDER

Clear and unmistakable error was not involved in July 1995 
and January 1996 rating decisions.  Entitlement to an 
effective date prior to August 8, 2001, for a separate 
evaluation for degenerative spondylosis and disc herniation 
for the lumbar spine is not warranted.  The appeal is denied 
to this extent. 


REMAND

It appears from the statement of the case issued in December 
2002 that the RO has viewed the veteran's low back disability 
as being primarily manifested by pain and limitation of 
motion.  The statement of the case indicates that range of 
motion criteria must be considered.  

With the above in mind, the Board notes that the diagnostic 
criteria for rating disabiities of the spine were recently 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The RO has therefore not reviewed 
the veteran's increased rating claim under the new criteria.  
The Board also observes that the effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  Therefore, 
consideration under the revised schedular criteria should not 
be undertaken and applied to any time period before such new 
revised criteria became effective.  Under the circumstances, 
the Board believes that it may not properly proceed with 
appellate review of this issue at this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his low 
back disability and to allow for 
evaluation under all applicable VA rating 
criteria.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all neurological 
findings and should also report all range 
of motion findings in accordance with 
both old and new rating criteria.  

2.  After completion of the above, the RO 
should review the expanded record under 
both the old and new rating criteria for 
diseases of the spine to determine if a 
rating in excess of 20 percent is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



